Exhibit 10.5

SUBLEASE

This SUBLEASE is made as of February 2nd, 2006, by and between Antigenics, Inc.,
a Delaware corporation having an address at 630 Fifth Avenue, New York, New York
10111 (“Sublessor”) and Omrix Biopharmaceuticals Inc., a Delaware corporation
having an address at 708 Third Avenue, New York, New York 10017 (“Sublessee”).

WITNESSETH:

WHEREAS, pursuant to that Lease dated as of December 6, 1995, as amended by a
First Amendment to Lease dated as of October 23, 1996, a Second Amendment to
Lease dated as of February 25, 2000 and a Third Amendment to Lease dated as of
March 23, 2001 by and between RCPI Trust (as successor in interest to
Rockefeller Center Properties), as landlord (“Prime Lessor”) and Sublessor (as
successor in interest to GHA Management Corporation as assigned by GHA
Management Corporation to Sublessor pursuant to that certain Assignment of Lease
dated as of January 3, 2000), as tenant (such lease, as so amended, and all
renewals, modifications and extensions thereof are hereinafter collectively
referred to as the “Prime Lease”), a true and complete copy (less certain
redacted information) of which is attached hereto as Exhibit A, whereby
Sublessor leases space on floor(s) 21 and 22 located in the building known as
and numbered 630 Fifth Avenue, New York, New York (the “Building”) (all as more
particularly described in the Prime Lease the “Premises”); and

WHEREAS, Sublessee desires to sublease a portion of the Premises from Sublessor
and Sublessor is willing to sublease the same, all on the terms and conditions
hereinafter set forth;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties covenant and agree as follows:

1. Sublease of Subleased Premises. For the rent and upon the terms and
conditions herein, Sublessor hereby subleases to Sublessee, and Sublessee hereby
subleases from Sublessor approximately 2,658 square feet of rentable space
located on the 22nd floor as shown on Exhibit B attached hereto (the “Subleased
Premises”). During the term hereof, Sublessee shall have access to the Subleased
Premises twenty-four (24) hours a day, 7 days a week, subject to the terms of
this Sublease. Sublessor also grants Sublessee the right to use, without
additional charge during the term of this Sublease, those items of personal
property located in the Subleased Premises on the date hereof (the “Furniture”),
together with the existing network wiring/equipment (including handsets),
voicemail systems, internet access, security system (including door cards) (the
“Systems”) and fixtures in the Subleased Premises as of the Commencement Date.
Sublessor hereby represents and warrants that the Systems are in good working
order. Sublessor agrees to maintain the Systems in working order during the Term
of the Sublease. Sublessor will provide Sublessee with the direct contact
information of a technician or equivalent person who is available during regular
business hours to service the Systems and a contact for after-hours Systems
services. Sublessee’s sole remedy in

 

1



--------------------------------------------------------------------------------

the event of a violation of such representation and warranty is for Sublessee to
receive from Sublessor the same level of service to Sublessee as Sublessor
provides itself. Notwithstanding the foregoing, Sublessee shall in no event be
responsible for maintaining or repairing the Systems. Other than as set forth
herein, Sublessee accepts possession of the Furniture, the Systems and fixtures
“as is, where is” and in their current condition, Sublessor having made no
representation or warranty of any kind, express or implied (including, but not
limited to, any warranty of fitness for any particular use or purpose or
security with respect to the voicemail or internet access connections) with
respect to any of the same. Sublessor shall provide Sublessee with open
connections for internet service and computer connections and the use of the
existing security system and telephone system in the Subleased Premises.
Sublessee acknowledges and agrees that it is responsible for securing the
telephone and internet connections and for the security of the Subleased
Premises and any persons therein or thereon. For the avoidance of doubt it is
clarified that Sublessee emails and internet activity will not be recorded or
otherwise accessible by Sublessor. Sublessee releases and indemnifies Sublessor
and its directors, officers, agents and employees from any liability with
respect to the use/security of the telephone and internet connections and the
security of the Subleased Premises and any persons therein or thereon. Sublessor
agrees to allow Sublessee to use, without additional charge, Sublessor’s
receptionist services on the 21st floor of the Building. Upon the date on which
this Sublease has been fully executed by Sublessor and Sublessee and the Prime
Lessor has delivered the “Consent” as hereinafter defined, Sublessee shall have
the right to enter the Subleased Premises for the purposes of inspecting the
Subleased Premises, taking measurements and preparing for the move into the
Subleased Premises. Sublessor shall have the right to have a representative
present any time such early entry right is exercised. If Sublessee enters the
Subleased Premises prior to the Commencement Date, Sublessee shall be
responsible for complying with all of the terms of this Sublease and the Prime
Lease to the extent incorporated herein by reference, other than the payment of
Rent.

2. Term. The Term of this Sublease shall commence upon the later of:
(i) February 15, 2006 and (ii) the date on which this Sublease has been fully
executed by Sublessor and Sublessee and the Prime Lessor has delivered the
“Consent” as hereinafter defined and (iii) the date the “Rent” as hereinafter
defined, is received by Sublessor (the “Commencement Date”), and shall expire at
11:59 p.m. on December 27, 2006 (the “Expiration Date”) or such earlier date
upon which said term may expire, be canceled or be terminated pursuant to any of
the terms or provisions of the Prime Lease, this Sublease or applicable law.
Following the Commencement Date, Sublessor will prepare and execute a written
confirmation indicating the exact date of the Commencement Date. In the event
that the “Consent” is not delivered to the Sublessor by March 1st, 2006 this
agreement may be terminated by either party with no liability to the Sublease or
the Sublessor.

3. Appurtenant Rights. Sublessee shall have, as appurtenant to the Subleased
Premises, rights to use in common with Sublessor and others entitled thereto
Sublessor’s rights in driveways, walkways, hallways, stairways and passenger
elevators convenient for access to the Subleased Premises and the lavatories
nearest thereto as shown on Exhibit B attached hereto.

 

2



--------------------------------------------------------------------------------

4. Rent. Upon receipt of Prime Lessor’s consent to the Sublease, and prior to
Sublessee taking possession of the Subleased Premises, provided that Prime
Lessor’s consent will be received by Sublessor by February 15th, 2006, Sublessee
shall pay to Sublessor $160,363.64 as rent (the “Rent”) for this Sublease. In
the event that Prime Lessor’s consent is received after Feb 15th 2006, the Rent
will be reduced by $763.64 per business day from February 15th 2006 until the
Prime Lessor’s consent is received by Sublessor. Sublessor shall forward such
Rent to the Prime Lessor together with any additional rental amounts owed solely
by Sublessor for the Subleased Premises under the Prime Lease. Sublessor shall
provide Sublessee with a copy of the monthly statement from Prime Lessor in
respect of the Subleased Premises. Such statement shall confirm receipt of such
payment in respect of the Subleased Premises. Rent is intended to be gross rent
and includes taxes, operating expenses, ordinary cleaning services, utilities,
and heating and air conditioning (during normal business hours as set forth in
the Prime Lease) due under the Prime Lease. At all other times, Sublessee may
request of Sublessor, and Sublessor shall request of Prime Lessor, that
Sublessee be furnished heat, ventilation and air conditioning to the Subleased
Premises. Sublessee shall pay any charges that Prime Lessor charges to Sublessor
in connection with such service but Sublessor will not charge any mark-up or fee
above any amounts charged by Prime Lessor pursuant to the Prime Lease for the
foregoing after-hours services.

5. (Intentionally omitted)

6. Permitted Uses. Sublessee shall use the Subleased Premises only for general
office uses and the uses permitted under the Prime Lease. Sublessee shall not
do, suffer or permit anything to be done in or upon the Subleased Premises
except in accordance with and as permitted by the Prime Lease and applicable
law. Sublessee shall comply with the certificate of occupancy relating to the
Subleased Premises and with all laws, statutes, ordinances, orders, rules,
regulations and requirements of all federal, state and municipal governments and
the appropriate agencies, officers, departments, boards and commissions thereof,
and the board of fire underwriters and/or the fire insurance rating organization
or similar organization performing the same or similar functions, whether now or
hereafter in force, applicable to the Subleased Premises.

7. Condition of Subleased Premises. Sublessee represents that it has made or
caused to be made a thorough examination and inspection of the Subleased
Premises and is familiar with the condition of every part thereof. Sublessee
agrees that, except as expressly provided herein, (i) it enters into this
Sublease without relying upon any representations, warranties or promises by
Sublessor, its agents, representatives, employees, servants or any other person
in respect of the Building or the Subleased Premises, (ii) no rights, easements
or licenses are acquired by Sublessee by implication or otherwise except as
expressly set forth herein, (iii) Sublessor shall have no obligation to do any
work in order to make the Subleased Premises suitable and ready for occupancy
and use by Sublessee and (iv) the Subleased Premises are in satisfactory
condition.

 

3



--------------------------------------------------------------------------------

Sublessee shall make no alterations, installations, removals, additions or
improvements in or to the Subleased Premises or any other portion of the
Building.

Sublessee shall keep and maintain the Subleased Premises, the Furniture, the
Systems and the fixtures and equipment therein clean and in good order, repair
and condition, except for reasonable wear and tear and damage by fire or other
casualty or condemnation.

Sublessee acknowledges and agrees that Sublessor shall have the right to repair
and restore the direct access between the 21st and 22nd floors of the Premises
upon reasonable notice to the Sublessee and at commercially reasonable times
following the Commencement Date.

8. Insurance. Sublessee shall maintain throughout the term of this Sublease such
insurance in respect of the Subleased Premises and the conduct and operation of
business therein, with Sublessor and Prime Lessor listed as additional
insureds as is required of “Tenant” pursuant to the terms of the Prime Lease
(including, without limitation, Section 6.1(k) as hereinafter incorporated by
reference) with no penalty to Sublessor or Prime Lessor resulting from
deductibles or self-insured retentions effected in Sublessee’s insurance
coverage, and with such other endorsements and provisions as Sublessor or Prime
Lessor may reasonably request. If Sublessee fails to procure or maintain such
insurance and to pay all premiums and charges therefor within ten (10) days
after notice from Sublessor, Sublessor may (but shall not be obligated to) do
so, whereupon Sublessee shall reimburse Sublessor upon demand. All such
insurance policies shall, to the extent obtainable, contain endorsements
providing that (i) such policies may not be canceled except upon thirty
(30) days’ prior notice to Sublessor and Prime Lessor, (ii) no act or omission
of Sublessee shall affect or limit the obligations of the insurer with respect
to any other named or additional insured and (iii) Sublessee shall be solely
responsible for the payment of all premiums under such policies and Sublessor,
notwithstanding that it is or may be a named insured, shall have no obligation
for the payment thereof. Such insurance shall otherwise be reasonably acceptable
to Sublessor in both form and substance. On or before the Commencement Date,
Sublessee shall deliver to Sublessor and Prime Lessor a certificate evidencing
the foregoing coverages. Any endorsements to such certificates shall also be
delivered to Sublessor and Prime Lessor upon issuance thereof. Sublessee shall
procure and pay for renewals of such insurance from time to time before the
expiration thereof, and Sublessee shall deliver to Sublessor and Prime Lessor
such renewal certificates at least thirty (30) days before the expiration of any
existing policy. In the event Sublessee fails so to deliver any such renewal
certificate at least thirty (30) days before the expiration of any existing
policy, Sublessor shall have the right, but not the obligation, to obtain the
same if Sublessee does not provide evidence of the same within fifteen (15) days
of request by Sublessor, where upon Sublessee shall reimburse Sublessor upon
demand. Notwithstanding anything to the contrary contained herein, Sublessee
shall be permitted to maintain insurance with respect to the Subleased Premises
pursuant to an umbrella insurance policy, provided that such umbrella insurance
policy meets the insurance requirements of the Prime Lease.

 

4



--------------------------------------------------------------------------------

Sublessee shall include in all such insurance policies any clauses or
endorsements in favor of Prime Lessor including, but not limited to, waivers of
the right of subrogation, which Sublessor is required to provide pursuant to the
provisions of the Prime Lease. Sublessee releases and waives all claims against
Sublessor for loss or damage to Sublessee’s personal property and its
alterations in the Subleased Premises, except to the extent arising from any
negligence or willful misconduct of Sublessor or any of Sublessor’s employees,
agents contractors or invitees.

9. Indemnification. Sublessee agrees to protect, defend (with counsel reasonably
approved by Sublessor), indemnify and hold Sublessor and Prime Lessor and their
respective directors, officers, agents and employees harmless from and against
any and all liability, claims, suits, demands, judgments, costs, losses,
interest and expenses (except to the extent arising from any negligence or
willful misconduct of Prime Lessor or Sublessor or their contractors, invitees,
agents or employees), arising: (i) from the conduct or management of or from any
work or thing whatsoever done in the Subleased Premises during the term hereof;
(ii) from any condition arising, and any injury to or death of persons, damage
to property or other event occurring or resulting from an occurrence in the
Subleased Premises during the term hereof; and (iii) from any breach or default
on the part of Sublessee in the performance of any covenant or agreement on the
part of Sublessee to be performed pursuant to the terms of this Sublease or from
any willful misconduct or negligence on the part of Sublessee or any of its
agents, employees, licensees, invitees or assignees or any person claiming
through or under Sublessee. Sublessee further agrees to indemnify Sublessor and
Prime Lessor and their respective officers, agents and employees from and
against any and all liability, claims, suits, demands, judgments, costs, losses,
interest and expenses (including, without being limited to, reasonable
attorneys’ fees and expenses), incurred in connection with any such indemnified
claim or any action or proceeding brought in connection therewith. The
provisions of this Paragraph are intended to supplement any other
indemnification provisions contained in this Sublease and in the Prime Lease to
the extent incorporated by reference herein. Any non-liability, indemnity or
hold harmless provisions in the Prime Lease for the benefit of Prime Lessor that
are incorporated herein by reference shall be deemed to inure to the benefit of
Sublessor and Prime Lessor. The indemnity shall survive the expiration or
earlier termination of this Sublease.

10. No Assignment or Subletting. Sublessee shall not assign, sell, mortgage,
pledge or in any manner transfer this Sublease or any interest herein, or the
term or estate granted hereby or the rentals hereunder, or sublet the Subleased
Premises or any part thereof, or grant any concession or license or otherwise
permit occupancy of all or any part of the Subleased Premises by any person,
without the prior written consent of Sublessor and Prime Lessor. Neither the
consent of Sublessor or Prime Lessor to an assignment, subletting, concession,
or license, nor the references in this Sublease to assignees, subtenants,
concessionaires or licensees, shall in any way be construed to relieve Sublessee
of the requirement of obtaining the consent of Sublessor and Prime Lessor to any
further assignment or subletting or to the making of any assignment, subletting,
concession or license for all or any part of the Subleased Premises.
Notwithstanding any assignment or subletting, including, without limitation, any
assignment or subletting permitted or consented to, the original Sublessee named
herein

 

5



--------------------------------------------------------------------------------

and any other person(s) who at any time was or were Sublessee shall remain fully
liable under this Sublease. If this Sublease is assigned, or if the Subleased
Premises or any part thereof is underlet or occupied by any person or entity
other than Sublessee, Sublessor may, after default by Sublessee, following
notice and the expiration of any cure period, collect rent from the assignee,
undertenant or occupant, and apply the net amount collected to the rents payable
by Sublessee hereunder, but no assignment, underletting, occupancy or collection
shall be deemed a waiver of the provisions hereof, the acceptance of the
assignee, undertenant or occupant as tenant, or a release of Sublessee from the
further performance by Sublessee of the covenants hereunder to be performed on
the part of Sublessee. Any attempted assignment or subletting without the prior
written consent of the Sublessor and the Prime Lessor shall be void.

11. Primacy and Incorporation of Prime Lease.

(a) This Sublease is and shall be subject and subordinate to the Prime Lease and
to all matters to which the Prime Lease is or shall be subject and subordinate,
and to all amendments, modifications, renewals and extensions of or to the Prime
Lease and Sublessor purports hereby to convey, and Sublessee takes hereby, no
greater rights then those accorded to or taken by Sublessor as “Tenant” under
the terms of the Prime Lease. To the extent incorporated herein, Sublessee
covenants and agrees that it will perform and observe all of the provisions
contained in the Prime Lease to be performed and observed by the “Tenant”
thereunder as applicable to the Premises, other than the payment of rent.
Notwithstanding the foregoing, Sublessee shall have no obligation to (i) cure
any default of Sublessor under the Prime Lease unless directly and actually
caused by Sublessee’s default under this Sublease, (ii) perform any obligation
of Sublessor under the Prime Lease which arose prior to the Commencement Date
and Sublessor failed to perform, (iii) repair any damage to the Premises caused
by Sublessor, (iv) remove any alterations or additions installed within the
Premises prior to the Commencement Date, (v) indemnify Sublessor or Prime Lessor
with respect to any negligence or willful misconduct of Sublessor, its agents,
employees or contractors, or (vi) discharge any liens on the Premises or the
Building which arise out of any work performed, or claimed to be performed, by
or at the direction of Sublessor. Except to the extent inconsistent with the
context hereof, capitalized terms used and not otherwise defined herein shall
have the meanings ascribed to them in the Prime Lease. Further, except as set
forth below, the terms, covenants and conditions of the following specified
provisions of the Prime Lease are incorporated herein by reference as if such
terms, covenants and conditions were stated herein to be the terms, covenants
and conditions of this Sublease, so that except to the extent that they are
inconsistent with or modified by the provisions of this Sublease, for the
purpose of incorporation by reference each and every referenced term, covenant
and condition of the Prime Lease binding upon or inuring to the benefit of the
“Landlord” thereunder shall, in respect of this Sublease and the Subleased
Premises, be binding upon or inure to the benefit of Sublessor, and each and
every referenced term, covenant and condition of the Prime Lease binding upon or
inuring to the benefit of the “Tenant” thereunder shall, in respect of this
Sublease, be binding upon or inure to the benefit of Sublessee, with the same
force and effect as if such terms, covenants and conditions were completely set
forth in this Sublease: Articles/Sections: 1.3, 1.6 (excluding the last
sentence), 1.7 (wherever “Tenant” is

 

6



--------------------------------------------------------------------------------

referenced replace with “Sublessor”), 3, 4, 6, 8, 11, 12, 14, 15, 16, 17, 18,
19, 21, 23, 25 (excluding 25.7 and 25.13), 29, 30 (excluding 30.5), and Exhibit
A; Paragraph 3 of the First Amendment to Lease; Paragraph 3 and Exhibit B of the
Second Amendment to Lease; and the second grammatical paragraph of Paragraph
3(a), Paragraph 3(b) and Exhibit A of the Third Amendment to Lease.
Notwithstanding the foregoing, for purposes of this Sublease, as to such
incorporated terms, covenants and conditions:

 

  (i) references in the Prime Lease to the “Premises” shall be deemed to refer
to the “Subleased Premises” hereunder;

 

  (ii) references in the Prime Lease to “Landlord” and to “Tenant” shall be
deemed to refer to “Sublessor” and “Sublessee” hereunder, respectively, except
that where the terms “Landlord” is used in the context of ownership or
management of the entire Building, such term shall be deemed to mean “Prime
Lessor”;

 

  (iii) references in the Prime Lease to “this Lease” shall be deemed to refer
to “this Sublease” (except when such reference in the Prime Lease is, by its
terms (unless modified by this Sublease), a reference to any other section of
the Prime Lease, in which event such reference shall be deemed to refer to the
particular section of the Prime Lease);

 

  (iv) references in the Prime Lease to the “term commencement date” shall be
deemed to refer to the “Commencement Date” hereunder;

 

  (v) references in the Prime Lease to the “fixed rent”, “additional rent” and
“Rent” shall be deemed to refer to the “Rent” as defined hereunder

 

  (vi) references in the Prime Lease to the “term” shall be deemed to refer to
the “Term” of this Sublease.

Notwithstanding the foregoing, the following provisions of the Prime Lease,
Exhibits and Schedules annexed thereto are not incorporated herein by reference
and shall not, except as to definitions set forth therein, have any
applicability to this Sublease: Articles/Sections: 1.1, 1.2, 1.4, 1.5, the last
sentence of 1.6, 2, 5, 7, 9, 10, 13, 20, 22, 24, 25.7, 25.13, 26, 27, 28, 30.5,
31, 32; the First Amendment to Lease (excluding Paragraph 3); the Second
Amendment to Lease (excluding Paragraph 3 and Exhibit B); and the Third
Amendment to Lease (excluding the second grammatical paragraph of Paragraph
3(a), Paragraph 3(b) and Exhibit A).

 

7



--------------------------------------------------------------------------------

Where reference is made in the following Sections to “Landlord”, the same shall
be deemed to refer only to “Prime Lessor”: Articles/Sections: 5, 8.2, 9, 10, 12
and 20.

Where reference is made in the following Sections to “Landlord”, the same shall
be deemed to refer to “Prime Lessor” and “Sublessor”: Articles/Sections: 6.1(b),
6.1(c), 6.1(e), 6.1(g), 6.1(j), 8.1, 19, 23 and 25.2.

(b) Notwithstanding such incorporation by reference, Sublessee acknowledges that
pursuant to the Prime Lease, certain services, repairs, restorations, equipment
and access to and for the Premises and insurance coverage of the Building are in
fact to be provided by Prime Lessor and Sublessor shall have no obligation
during the Term of this Sublease to provide any such services, repairs,
restorations, equipment, access or insurance coverage. Sublessee agrees to look
solely to Prime Lessor for the furnishing of such services, repairs,
restorations, equipment, access and insurance coverage. Sublessor shall
cooperate reasonably with Sublessee in obtaining for Sublessee’s benefit the
performance by Prime Lessor of its obligations under the Prime Lease, but
Sublessor shall in no event be liable to Sublessee, nor, except as otherwise
expressly set forth in the casualty or condemnation provisions of the Prime
Lease, shall the obligations of Sublessee hereunder be impaired or the
performance thereof excused because of any failure or delay on Prime Lessor’s
part in furnishing such services, repairs, restorations, equipment, access or
insurance coverage.

(c) Notwithstanding anything to the contrary contained in the Prime Lease, the
time limits (the “Notice Periods”) contained in the Prime Lease for the giving
of notices, making of demands or performing of any act, condition or covenant on
the part of the “Tenant” (including any grace periods set forth in Article 15 of
the Prime Lease), thereunder, or for the exercise by the “Tenant”, thereunder of
any right, remedy or option, are changed for the purposes of incorporation
herein by reference by shortening the same in each instance by five (5) days (or
by three (3) days if the notice period is ten (10) days or less), so that in
each instance Sublessee shall have five (5) (or three (3), as applicable) fewer
days to observe or perform hereunder than Sublessor has as the “Tenant” under
the Prime Lease; provided, however, that if the Prime Lease allows a Notice
Period of five (5) days or less, then Sublessee shall nevertheless be allowed
the number of days equal to one-half of the number of days in each Notice Period
to give any such notices, make any such demands, perform any such acts,
conditions or covenants or exercise any such rights, remedies or options;
provided, further, that if one-half of the number of days in the Notice Period
is not a whole number, Sublessee shall be allowed the number of days equal to
one-half of the number of days in the Notice Period rounded up to the next whole
number.

(d) Notwithstanding anything to the contrary contained in this Sublease
(including, without limitation, the provisions of the Prime Lease incorporated
herein by reference), Sublessor makes no representations or warranties
whatsoever with respect to the Subleased Premises, this Sublease, the Prime
Lease or any other matter, either express or implied, except as expressly set
forth herein, and except that Sublessor represents and warrants, as of the date
of execution hereof, (i) that it is the holder of the interest of the “Tenant”
under the Prime Lease and said interest is not the subject of any

 

8



--------------------------------------------------------------------------------

lien, assignment, conflicting sublease, or other hypothecation or pledge;
(ii) that the Prime Lease is in full force and effect, unmodified and
constitutes the entire agreement between the Prime Lessor and Sublessor in
respect of the Subleased Premises; (iii) that no notices of default have been
served on Sublessor under the Prime Lease which have not been cured; and (iv) to
the best of Sublessor’s knowledge, neither Sublessor nor Prime Lessor is in
default under the Prime Lease.

12. Certain Services and Rights. Except to the extent otherwise expressly
provided herein, the only services or rights to which the Sublessee is entitled
hereunder, including without limitation rights relating to the repair,
maintenance and restoration of the Subleased Premises, are those services and
rights to which Sublessor is entitled under the Prime Lease. Sublessee
acknowledges and agrees that Sublessor shall have no obligation to furnish any
services whatsoever to Sublessee, any such obligation being that of the Prime
Lessor under the Prime Lease, and that, as set forth in Paragraph 11(b) hereof,
the sole obligation of Sublessor hereunder with respect to such services is to
cooperate reasonably with Sublessee to obtain Prime Lessor’s performance.

13. Compliance with Prime Lease. Sublessee acknowledges that it has been
furnished with a copy of and has reviewed the Prime Lease. Sublessee shall
neither do nor knowingly permit anything to be done which would cause the Prime
Lease to be terminated or forfeited by reason of any right of termination or
forfeiture reserved or vested in Prime Lessor under the Prime Lease, and
Sublessee shall defend, indemnify and hold Sublessor harmless from and against
any and all liability, claims, suits, demands, judgments, costs, losses,
interest and expenses (including, without being limited to, reasonable
attorneys’ fees and expenses) of any kind whatsoever by reason of any breach or
default on the part of Sublessee by reason of which the Prime Lease may be
terminated or forfeited. Sublessee covenants and agrees that Sublessee will not
do anything which would constitute a default under the provisions of the Prime
Lease or omit to do anything which Sublessee is obligated to do under the terms
of this Sublease, that would constitute a default under the Prime Lease.

14. Default. In the event that Sublessee shall default in any of its obligations
hereunder beyond applicable cure periods, including any default of the nature
described in the Prime Lease beyond applicable cure periods, Sublessor shall
have available to it all of the rights and remedies available to Prime Lessor
under the Prime Lease, including without limitation Article 15 thereof as and to
the extent incorporated herein by reference, as though Sublessor were the
“Landlord” thereunder and Sublessee the “Tenant” thereunder. Sublessee further
agrees to reimburse Sublessor for all costs and expenses, including reasonable
attorneys’ fees, incurred by Sublessor in asserting or enforcing its rights
hereunder against Sublessee or any other party.

15. Brokerage. Sublessee and Sublessor represent that they have not dealt with
any broker in connection with this Sublease. Each party agrees to indemnify and
hold harmless the other from and against any and liability, claims, suits,
demands, judgments, costs, losses, interest and expenses (including, without
being limited to, reasonable attorneys’ fees and expenses) which the indemnified
party may be subject to or suffer by reason of any claim made by any person,
firm or corporation for any

 

9



--------------------------------------------------------------------------------

commission, expense or other compensation as a result of the execution and
delivery of this Sublease, which is based on alleged conversations or
negotiations by said person, firm or corporation with the indemnifying party.

16. (Intentionally omitted)

17. Notices. All notices, consents, approvals, demands, bills, statements and
requests which are required or desired to be given by either party to the other
hereunder shall be in writing and shall be governed by Article 14 of the Prime
Lease as incorporated herein by reference, except that the mailing addresses for
Sublessor and Sublessee shall initially be those first set forth above, and
after the Commencement Date, to Sublessee at the Subleased Premises, with a copy
of all default and termination notices to Skadden, Arps, Slate, Meagher & Flom
LLP, 4 Times Square, New York, New York 10036, Attention: Marco Caffuzzi.
Sublessee shall mail a copy of all notices to Sublessor at 3 Forbes Road,
Lexington, MA 02421, attention: general counsel. Communications and payments to
the Prime Lessor shall be given in accordance with, and subject to, Article 14
of the Prime Lease.

18. Interpretation. This Sublease shall be construed without regard to any
presumption or other rule requiring construction against the party causing this
Sublease to be drafted. Each covenant, agreement, obligation or other provision
of this Sublease shall be deemed and construed as a separate and independent
covenant of the party bound by, undertaking or making the same, which covenant,
agreement, obligation or other provision shall be construed and interpreted in
the context of the Sublease as a whole. All terms and words used in this
Sublease, regardless of the number or gender in which they are used, shall be
deemed to include any other number and any other gender as the context may
require. The word “person” as used in this Sublease shall mean a natural person
or persons, a partnership, a corporation or any other form of business or legal
association or entity. Terms used herein and not defined shall have the meaning
set forth in the Prime Lease.

19. Fire or Casualty; Eminent Domain. In the event the Subleased Premises (or
access thereto or systems serving the same) are subjected to a fire or other
casualty or to a taking by eminent domain that interferes with the use and
enjoyment by Sublessee of a material portion of the Subleased Premises,
Sublessee shall be entitled to an equitable adjustment of Rent until tenantable
occupancy is restored. At any time that such interference has not been remedied
and tenantable occupancy restored after ninety (90) days from the date such
interference was first experienced, Sublessee may, by notice to Sublessor,
terminate this Sublease. In the event of any taking of the Subleased Premises,
Sublessee assigns to Prime Lessor any right Sublessee may have to any damages or
award. Sublessee shall not make claims against Sublessor, Prime Lessor or the
condemning authority for damages.

20. Signage. Subject to the consent of Prime Lessor as required under the Prime
Lease, if any, Sublessee has the right, at its sole cost and expense, to install
signage consistent with Sublessor’s signage and that of any other subtenants on
the Building lobby directory and on the entrance to the Subleased Premises.

 

10



--------------------------------------------------------------------------------

21. Right to Cure Sublessee’s Defaults. If Sublessee shall at any time fail to
make any payment or perform any other obligation of Sublessee hereunder, then
Sublessor shall have the right, but not the obligation, after notice to
Sublessee, or without notice to Sublessee in the case of any emergency, and
without waiving or releasing Sublessee from any obligations of Sublessee
hereunder, to make such payment or perform such other obligation of Sublessee in
such manner and to such extent as Sublessor shall deem necessary, and in
exercising any such right, to pay any incidental costs and expenses, employ
attorneys, and incur and pay reasonable attorneys’ fees. Sublessee shall pay to
Sublessor upon demand as additional rent all sums so paid by Sublessor and all
incidental costs and expenses of Sublessor in connection therewith, together
with interest thereon at an annual rate equal to the rate two percent (2%) above
the base rate or prime rate then announced as such by the Wall Street Journal,
or the maximum rate permitted by law. Such interest shall be payable with
respect to the period commencing on the date such expenditures are made by
Sublessor and ending on the date such amounts are repaid by Sublessee. The
provisions of this Paragraph shall survive the Expiration Date or the sooner
termination of this Sublease.

22. Termination of Prime Lease. If for any reason the term of the Prime Lease
shall terminate prior to the Expiration Date, this Sublease shall thereupon
automatically terminate as to the premises demised under the Prime Lease and
Sublessor shall not be liable to Sublessee by reason thereof; provided, however,
that Sublessor agrees that so long as Sublessee is not in default hereunder,
Sublessor shall not voluntarily surrender the Prime Lease, except in accordance
with rights expressly reserved to Sublessor as “Tenant” under the Prime Lease,
including, without limitation, such rights as are available under Articles 9 and
10 of the Prime Lease in the event of a taking or casualty. Notwithstanding the
foregoing, if the Prime Lease gives Sublessor any right to terminate the Prime
Lease in the event of the partial or total damage, destruction, or condemnation
of the Subleased Premises or the Building, the exercise of such right by
Sublessor shall not constitute a default or breach hereunder. Nothing herein
shall prevent an assignment of the Prime Lease or the subleasing of additional
space covered by the Prime Lease to any third parties and in no event shall
Sublessor have any liability to Sublessee for any defaults or termination of the
Prime Lease by such other subtenants or defaults under such other subleases.

Upon the expiration or termination of this Sublease, whether by forfeiture,
lapse of time or otherwise, or upon the termination of Sublessee’s right of
possession, Sublessee shall (i) remove and restore any and all signage it may
have installed and such alterations, installations, additions and improvements
as Sublessor may have specified at the time Sublessor consented to the same and
(ii) at once surrender and deliver the Subleased Premises, the Furniture and the
Systems in the condition and repair required by, and in accordance with the
provisions of, this Sublease and the Prime Lease, including without limitation
Section 6.1(h) of the Prime Lease as incorporated herein by reference, including
the Furniture and the Systems which shall be in the same condition as at the
date hereof, reasonable wear and tear excepted. If Sublessee shall fail to
remove any of Sublessee’s property from the Subleased Premises, such property
shall be deemed abandoned, and Sublessor is hereby authorized, without liability
to Sublessee for loss or damage thereto, at the sole risk of Sublessee, to
(a) remove and store such property at

 

11



--------------------------------------------------------------------------------

Sublessee’s expense; (b) retain such property, in which case all right, title
and interest therein shall accrue to Sublessor; or, (c) sell such property and
retain the proceeds from such sale, or otherwise dispose or destroy such
property.

23. Consents and Approvals. All references in this Sublease to the consent or
approval of Prime Lessor and/or Sublessor shall be deemed to mean the written
consent or approval of Prime Lessor and/or Sublessor, as the case may be, and no
such consent or approval of Prime Lessor and/or Sublessor, as the case may be,
shall be effective for any purpose unless such consent or approval is set forth
in a written instrument executed by Prime Lessor and/or Sublessor, as the case
may be. In all provisions requiring the approval or consent of Sublessor
(whether pursuant to the express terms of this Sublease or the terms of the
Prime Lease incorporated herein), Sublessee shall be required to obtain the
approval or consent of Prime Lessor and then to obtain like approval or consent
of Sublessor. If Sublessor is required or has determined to give its consent or
approval to a matter as to which consent or approval has been requested by
Sublessee, Sublessor shall cooperate reasonably with Sublessee in endeavoring to
obtain any required Prime Lessor’s consent or approval upon and subject to the
following terms and conditions: (i) Sublessee shall reimburse Sublessor for any
reasonable out-of-pocket costs incurred by Sublessor in connection with seeking
such consent or approval, (ii) Sublessor shall not be required to make any
payments to Prime Lessor or to enter into any agreements or to modify the Prime
Lease, or this Sublease in order to obtain any such consent or approval,
(iii) if Sublessee agrees or is otherwise obligated to make any payments to
Sublessor, or Prime Lessor in connection with such request for such consent or
approval, Sublessee shall have made arrangements satisfactory to Sublessor for
such payments and (iv) Sublessee shall indemnify and hold Sublessor harmless
from and against all liability, claims, suits, demands, judgments, costs,
losses, interest and expenses (including, without being limited to, reasonable
attorneys’ fees and expenses) Sublessor shall suffer or incur in connection with
seeking such consent or approval. Nothing contained in this Article shall be
deemed to require Sublessor to give any consent or approval simply because Prime
Lessor has given such consent or approval and, unless provision to the contrary
is expressly made herein, Sublessor’s consent may be withheld at its sole
election. Notwithstanding anything to the contrary contained in this Sublease,
Sublessee shall not be required to reimburse Sublessor or Prime Lessor for any
costs incurred by either of them in connection with seeking the Consent.

24. No Privity of Estate. Nothing contained in this Sublease shall be construed
to create privity of estate or of contract between Sublessee and Prime Lessor
and Prime Lessor is not obligated to recognize or to provide for the
non-disturbance of the rights of Sublessee hereunder.

25. No Waiver. The failure of Sublessor to insist in any one or more cases upon
the strict performance or observance of any obligation of Sublessee hereunder or
to exercise any right or option contained herein shall not be construed as a
waiver or relinquishment for the future of any such obligation of Sublessee or
any right or option of Sublessor. Sublessor’s receipt and acceptance of Rent or
Sublessor’s acceptance of performance of any other obligation by Sublessee, with
knowledge of Sublessee’s

 

12



--------------------------------------------------------------------------------

breach of any provision of this Sublease, shall not be deemed a waiver of such
breach. No waiver by Sublessor of any term, covenant or condition of this
Sublease shall be deemed to have been made unless expressed in writing and
signed by Sublessor.

26. Complete Agreement. This Sublease constitutes the entire agreement between
the parties and there are no representations, agreements, arrangements or
understandings, oral or written, between the parties relating to the subject
matter of this Sublease which are not fully expressed in this Sublease. This
Sublease cannot be changed or terminated orally or in any manner other than by a
written agreement executed by both parties. This Sublease shall not be binding
upon either party unless and until it is signed and delivered by and to both
parties. This Sublease may be executed in several counterparts, each of which
shall be deemed an original, and all of such counterparts together shall
constitute one and the same instrument.

27. Successors and Assigns. The provisions of this Sublease, except as herein
otherwise specifically provided, shall extend to bind and inure to the benefit
of the parties hereto and their respective personal representatives, heirs,
successors and permitted assigns.

28. Waiver of Jury Trial and Right to Counterclaim. The parties hereto hereby
waive any rights which they may have to trial by jury in any summary action or
other action, proceeding or counterclaim arising out of or in any way connected
with this Sublease, the relationship of Sublessor and Sublessee, the Subleased
Premises and the use and occupancy thereof, and any claim for injury or damages.
Sublessee also hereby waives all right to assert or interpose a counterclaim in
any summary proceeding or other action or proceeding to recover or obtain
possession of the Subleased Premises. The parties hereto hereby waive any rights
which they may have to trial by jury in any summary action or other action,
proceeding or counterclaim arising out of or in any way connected with this
Sublease, the relationship of Sublessor and Sublessee, the Subleased Premises
and the use and occupancy thereof, and any claim for injury or damages.
Sublessee also hereby waives all right to assert or interpose a counterclaim
(other than mandatory or compulsory counterclaims) in any summary proceeding or
other action or proceeding to recover or obtain possession of the Subleased
Premises.

29. Estoppel Certificates. Sublessee shall, within ten (10) days after each and
every request by Sublessor (but in no event shall Sublessor make such request
more than once per month), execute, acknowledge and deliver to Sublessor or any
party reasonably designated by Sublessor, without cost or expense to Sublessor,
a statement in writing (a) certifying that this Sublease is unmodified and, to
the best knowledge of Sublessee, is in full force and effect (or if there have
been modifications, that the same is in full force and effect as modified, and
stating such modifications); (b) specifying the dates to which Rent has been
paid; (c) stating whether or not, to the best knowledge of Sublessee, Sublessor
is in default in the performance or observance of its obligations under this
Sublease and, if so, specifying each such default; (d) stating whether or not,
to the best knowledge of Sublessee, any event has occurred which, with the
giving of notice or passage of time, or both, would constitute a default by
Sublessor under this Sublease, and, if so, specifying each such default;
(e) stating whether or not, to the best

 

13



--------------------------------------------------------------------------------

knowledge of Sublessee, any event has occurred which, with the giving of notice
or passage of time, or both, would constitute a default by Prime Lessor under
the Prime Lease with respect to the Subleased Premises, and, if so, specifying
such event; (f) describing all notices of default submitted by Sublessee to
Sublessor and Prime Lessor with respect to this Sublease, or the Prime Lease
from and after the date hereof; and (g) containing such other information with
respect to the Subleased Premises or this Sublease as Sublessor shall reasonably
request. Sublessee hereby acknowledges and agrees that any such statement
delivered pursuant to this Paragraph may be relied upon by any prospective
assignee, transferee or mortgagee of the leasehold estate of Sublessor under the
Prime Lease. Notwithstanding the foregoing, Sublessee acknowledges and agrees to
deliver the aforementioned statement whenever requested by Prime Lessor.

30. Consent of Prime Lessor. This Sublease is subject to the approval and
consent of Prime Lessor, which Sublessor agrees to use diligent efforts to
obtain. This Sublease shall not become effective unless and until a written
approval and consent (the “Consent”) is executed and delivered by the Prime
Lessor, which Consent shall consent to this Sublease. After the Sublessor
receives the Consent from the Prime Lessor, Sublessor agrees to promptly deliver
a fully-executed original of the Consent to Sublessee. The effectiveness of this
Sublease is subject to and conditional upon the receipt by Sublessor and
Sublessee of the Consent. To the extent that Sublessor has not already done so,
upon execution of this Sublease by Sublessee, Sublessor will promptly apply to
the Prime Lessor for the Consent and Sublessor will promptly inform Sublessee as
to receipt of the Consent (if and when it is received) and deliver to Sublessee
a copy of the same.

31. Limitation of Liability. No director, officer, shareholder, employee,
adviser or agent of Sublessor shall be personally liable in any manner or to any
extent under or in connection with this Sublease. In no event shall Sublessor or
any of its directors, officers, shareholders, employees, advisers or agents be
responsible for any consequential, indirect or special damages or interruption
or loss of business, income or profits, or claims for constructive eviction, nor
shall Sublessor be liable for loss of or damage to artwork, securities or other
valuables, or for other property not in the nature of ordinary fixtures,
furnishings and equipment used in general administrative office activities.

32. Holdover. If Sublessee shall fail to surrender and deliver the Subleased
Premises as and when required hereunder, Sublessee shall become a tenant at
sufferance only, subject to all of the terms, covenants and conditions herein
specified, including but not limited to the hold-over rental set forth in the
Prime Lease. Sublessee agrees to protect, defend (with counsel reasonably
approved by Sublessor), indemnify and hold harmless Sublessor and its officers,
directors, agents and employees from and against any and all liability, claims,
suits, demands, judgments, costs, losses, interest and expenses (including,
without being limited to, reasonable attorneys’ fees and expenses) that
Sublessor may suffer by reason of any holdover by Sublessee hereunder. The terms
and provisions of this Paragraph 32 shall survive the expiration or earlier
termination of this Sublease.

 

14



--------------------------------------------------------------------------------

33. Recording. Sublessor and Sublessee agree that neither party may record this
Sublease.

34. Attorney’s Fees. If either Sublessor or Sublessee shall bring any action or
legal proceeding for an alleged breach of any provision of this Sublease, to
recover Rent, to terminate this Sublease or otherwise to enforce, protect or
establish any term or covenant of this Sublease, the prevailing party shall be
entitled to recover as a part of such action or proceeding, or in a separate
action brought for that purpose, reasonable, actual and documented attorneys’
fees, court costs, and expert fees as may be fixed by the court.

35. Confidentiality. Each party hereto agrees that this Sublease, including all
terms and provisions hereof, is confidential, provided each party may disclose
terms on a confidential basis (i) to its agents, attorneys, and consultants;
(ii) to Prime Lessor; (iii) to the extent required by law; and (iv) in
connection with any legal action to enforce the terms of this Sublease.

36. Governing Law. This Sublease is made under, and shall be construed in
accordance with, the laws of the State of New York.

[SIGNATURE PAGE FOLLOWS]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sublessor and Sublessee have executed this Sublease as a
sealed instrument as of the date first written above.

 

Antigenics, Inc.,
(Sublessor)

By:  

/s/ P. Thornton

 

Name: P. Thornton

 

Title: SVP and CFO

Omrix Biopharmaceuticals Inc.,
(Sublessee)

By:  

/s/ Michael Burshtine

 

Name: Michael Burshtine

 

Title: SVP and CFO

 

16



--------------------------------------------------------------------------------

EXHIBIT A

PRIME LEASE

[SEE ATTACHED]

 

17

 

[Filed as Exhibit 10.20 to our registration statement on Form S-4 (File No.
333-46168) and incorporated herein by reference.]

 



--------------------------------------------------------------------------------

EXHIBIT B

PLAN SHOWING SUBLEASED PREMISES

[SEE ATTACHED]

 

18

 

[Floor plan graphic omitted as not material to investors.]

 